Citation Nr: 0027620	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-12 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

A determination of the propriety of the initial disability 
rating of 10 percent assigned to the veteran's service-
connected gastroesophageal reflux disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1990 to 
February 1991, and from May 1996 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted the veteran's claim for 
service connection for gastroesophageal reflux disease, and 
assigned a 10 percent disability rating thereto.  The veteran 
filed a timely appeal to the disability rating assigned.  The 
veteran's claims file was subsequently transferred to the RO 
in Chicago, Illinois.

A review of the record reveals that many of the medical 
records submitted by the veteran in support of her claim 
refer substantially, and in some cases exclusively, to her 
irritable bowel syndrome.  In addition, she offered testimony 
relating to this disorder at the time of her September 1999 
Travel Board Hearing.  The Board therefore determines that a 
liberal reading of the record reasonably raises the issue of 
entitlement to service connection for irritable bowel 
syndrome.  See Douglas v. Derwinski, 2 Vet. App. 435, 438-39 
(1992); EF v. Derwinski, 324, 326 (1991).  As this issue has 
not been developed or certified for appellate review, it is 
hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's gastroesophageal reflux disease is 
manifested by persistently recurrent epigastric distress with 
complaints of occasional heartburn, regurgitation, nausea and 
vomiting, but with no evidence of dysphagia, 
substernal/arm/shoulder pain, or considerable impairment of 
health.
CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the veteran's gastroesophageal reflux disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.114, Diagnostic Code 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
10 percent for her service-connected gastroesophageal reflux 
disease.  This is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception to 
the initial rating award dated in October 1998.  Accordingly, 
her claim must be deemed well grounded within the meaning of 
38 U.S.C.A. § 5107(a), and VA has a duty to assist the 
veteran in the development of the facts pertinent to her 
claim.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Evidence relevant to the level of severity of the veteran's 
gastroesophageal reflux disease includes VA outpatient 
treatment notes dated from June 1997 to April 1998.  Of 
particular note are treatment notes dated in November 1997, 
January 1998, and April 1998.  At the time of outpatient 
treatment in November 1997, the veteran reported that for the 
past year, she had experienced symptoms including heartburn, 
halitosis, and occasional nausea and vomiting, but no 
dysphagia.  She reported a mild weight loss of 5 to 10 
pounds.  Her weight in November 1997 was noted to be 106 
pounds.  Following an examination, the examiner diagnosed 
non-ulcer dyspepsia/gastroesophageal reflux disease, and 
recommended a trial of Prevacid.  The examiner indicated that 
if the veteran's symptoms did not improve with this 
medication, then an esophagogastroduodenoscopy should be 
performed, and that if these results were negative, the 
possibility of a functional disorder should be considered.

At the time of outpatient treatment in January 1998, the 
examiner noted that the veteran had multiple gastrointestinal 
complaints, but that "extensive work-ups" both at that 
facility and prior to coming to that facility, including an 
esophagogastroduodenoscopy, a flexible sigmoidoscopy, and 
other tests, had all been negative for evidence of any 
abnormality.  The veteran complained of some bloating with 
occasional nausea and vomiting.  She reported no weight loss, 
no constipation, no melena, and no hematochezia.  Her weight 
was noted to be 106 pounds.  Following an examination, the 
examiner diagnosed gastroesophageal reflux disease and 
halitosis due to gastroesophageal reflux disease.

At the time of outpatient treatment in April 1998, the 
examiner noted that the veteran had been followed in the 
Gastrointestinal Clinic for gastrointestinal complaints of 
bloating, alteration in bowel habits with diarrhea and 
constipation, and dyspepsia.  The examiner again noted that 
the "patient has had an extensive workup all negative."  It 
was also noted that the veteran had tried multiple 
medications, some of which helped, some of which worsened 
symptoms, and others which had no effect.  The veteran 
reported that a recent upper gastrointestinal/soft bowel 
follow through had shown that she had delayed gastric 
emptying.  Her weight was recorded as 109 pounds.  
Examination revealed a soft abdomen and good bowel sounds.  
The examiner diagnosed delayed gastric emptying, which he 
noted "would explain [the veteran's] symptoms of 
gastroesophageal reflux disease ([since it is a] known cause 
of gastroesophageal reflux disease) and bloating." 

Also relevant is the report of a VA stomach disorders 
examination conducted in July 1998.  At the time of this 
examination, the veteran complained of experiencing 
intermittent episodes of nausea, vomiting, and regurgitation.  
She indicated that several medications, such as Zantac and 
Prevacid, provided no relief, although Pepcid helped 
somewhat.  She complained of bloating and epigastric pain 15 
to 20 minutes after eating.  She also reported frequent 
episodes, at least once per week, of post-prandial epigastric 
pain, non-radiating, associated with bloating, and 
occasionally associated with nausea, vomiting, and 
regurgitation.  On examination, the examiner found no 
evidence of peptic ulcer disease.  The veteran reported a 
weight loss in the past of approximately 10 to 15 pounds, 
although she stated that her weight was stable now.  There 
was mild epigastric pain present.  The examiner noted that 
all previous testing results had been normal, including 
esophagogastroduodenoscopies in September 1996 and November 
1997, a right upper quadrant ultrasonogram in August 1997, 
and a flexible sigmoidoscopy in November 1997, with the 
exception of an upper gastrointestinal/small bowel follow 
through test performed by an outside gastroenterologist in 
March or April 1998, which was positive for evidence of 
delayed gastric emptying.  The examiner diagnosed nonulcer 
dyspepsia/gastroesophageal reflux disease secondary to 
delayed gastric emptying. 

In September 1999, the veteran testified at a hearing via 
videoconference before the undersigned Veterans Law Judge.  
At that time, she stated that after she ate food it would 
just sit in her stomach and not digest, causing severe acid 
reflux, regurgitation, and pain.  She indicated that she took 
prescription medications and fiber supplements to treat her 
symptoms.  She stated that her abdominal pain consisted of a 
daily feeling of a bulge sitting on top of her stomach, but 
that it became a severe pain 3 or 4 times per year.  She 
stated that her difficulty digesting food resulted in 
episodes of constipation alternating with episodes of 
diarrhea.  She also indicated that she tried to eat 4 or 5 
small meals a day, since eating a full meal would result in 
constipation.  She indicated that she did not have pain every 
time she ate the smaller meals, but did have digestive 
problems every time.  She reported that she had no problems 
swallowing.  She estimated that she experienced heartburn 4 
or 5 times per week.  She indicated that she lost 12 pounds 
from the beginning of 1998 into 1999, but that it had been 
stable since that time.  She reported that she worked as a 
substitute teacher, and that the stress of her job caused her 
to suffer from more stomach symptoms.  However, she indicated 
that in the previous year she had only missed 3 or 4 days of 
work due to her stomach problems.  She also stated that her 
stomach problems had caused a big change in her lifestyle, 
primarily due to the mental stress it caused.

The veteran's gastroesophageal reflux disease has been 
evaluated as 10 percent disabling by analogy to the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346.  
Under this code, a 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted when there are two 
or more of the symptoms contemplated for a 30 percent rating, 
but of less severity.  Finally, a 60 percent rating is 
warranted when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health.

A review of the evidence detailed above reveals that the 
veteran has complained of daily epigastric distress, 
occasionally accompanied by nausea, vomiting, and 
regurgitation.  She reported that she experienced heartburn 
(pyrosis) 4 or 5 times per week.  She has also reported a 12-
pound weight loss over a recent one-year period, although she 
has twice stated that her weight was currently stable.  The 
Board finds that this symptomatology corresponds more closely 
to the level of severity contemplated by a 10 percent rating 
under DC 7346, since she has 2 of the symptoms contemplated 
by a 30 percent rating, but with less severity.  

However, the Board finds that her symptomatology is not of 
such severity to warrant a 30 percent rating under DC 7346.  
This finding is buttressed by the fact that while the veteran 
has provided extensive subjective complaints at the time of 
VA examinations and during her September 1999 hearing, 
repeated clinical examinations and testing, including 
esophagogastroduodenoscopies, an ultrasonogram, and a 
flexible sigmoidoscopy, have all been negative for any 
objective findings of abnormalities.  The sole exception is 
the finding of delayed gastric emptying following an upper 
gastrointestinal/small bowel follow through test in early 
1998, which several examiners have indicated is most likely 
responsible for her dyspepsia and gastroesophageal reflux 
disease.  In addition, the Board notes that the veteran has 
not been found to suffer from several of the symptoms 
contemplated by a 30 percent rating.  For example, both 
examination reports and her own testimony indicate that she 
has no difficulty swallowing (dysphagia), and she has not 
complained of any substernal/arm/shoulder pain.  Furthermore, 
the Board finds that the veteran's symptoms do not cause 
considerable impairment of her health.  While her symptoms 
are undoubtedly inconvenient and stressful, as the veteran 
has testified, examiners have found little objective evidence 
of physical problems, and, indeed, one examiner contemplated 
whether the veteran's complaints were functional in nature.  
Therefore, the Board finds that the evidence does not support 
a 30 percent rating under DC 7346.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related codes.  
However, based on the veteran's symptoms, the only codes that 
would potentially apply are those which contemplate the 
severity of ulcers.  However, since the veteran has 
specifically been found not to suffer from peptic ulcer 
disease, a rating under DC 7304, pursuant to which the 
severity of gastric ulcers is evaluated, would not be 
appropriate.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's 
gastroesophageal reflux disease.  The Board would point out 
that its denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  On the contrary, the veteran testified that she 
only missed 3 or 4 days of work in the previous year due to 
her disorder, and stated that she had never been hospitalized 
due to her gastroesophageal reflux disease.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The 10 percent disability rating initially assigned for the 
veteran's gastroesophageal reflux disease was proper, and 
thus a rating in excess of 10 percent is denied.



		
	S. L. KENNEDY 
	Veterans Law Judge
	Board of Veterans' Appeals

 

